Citation Nr: 0631964	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a nervous condition, has been 
received

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for adjustment disorder, has been 
received


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the RO by which the 
RO denied the veteran's claims.  

The RO previously denied service connection for the 
disabilities enumerated above by December 1982 rating 
decision that became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2006).  In its present 
adjudication, the RO denied the claims based on the lack of 
new and material evidence.  Indeed, a previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, however, 
the Board is bound to decide the threshold issue of whether 
the evidence is new and material before addressing the merits 
of a claim.  Id.  The discussion is found below.


FINDINGS OF FACT

1.  By December 1982 rating decision, the RO denied the 
veteran's claim of service connection for PTSD, nervous 
condition, and adjustment disorder with depressed mood; 
although he was sent notice of the denial by letter dated the 
following month, he did not initiate an appeal, timely or 
otherwise.

2.  The evidence received since the December 1982 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of service connection for PTSD.

3.  The evidence received since the December 1982 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of service connection for a nervous disorder.

4.  The evidence received since the December 1982 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of service connection for adjustment disorder.


CONCLUSIONS OF LAW

1.  The December 1982 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the December 1982 rating 
action is not new and material, and the claim of entitlement 
to service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The evidence received since the December 1982 rating 
action is not new and material, and the claim of entitlement 
to service connection for a nervous disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  The evidence received since the December 1982 rating 
action is not new and material, and the claim of entitlement 
to service connection for adjustment disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of VCAA and 
the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by VCAA).

After having carefully reviewed the record, the Board 
concludes that the notice requirements of VCAA have been 
satisfied with respect to the issues on appeal.  By October 
2002 letter, the veteran was informed of the evidentiary 
requirements for service connection and new and material 
evidence.

The letter also informed the veteran that new and material 
evidence consists of that pertaining to the reason the claims 
were previously denied.  The letter notified the veteran that 
evidence of an in-service incurrence of disease or injury and 
evidence of a relationship between events in service and the 
current disability was required.  He was also advised of the 
specific type of evidence necessary to support a claim of 
service connection for PTSD.  As such, the veteran was again 
advised of the bases for the previous denials and of what 
evidence would be considered new and material and sufficient 
to reopen the claims on appeal herein.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The veteran was also informed of VA's duty to assist him in 
the development of his claims.  The October 2002 letter 
advised the veteran of the provisions relating to VCAA.  
Specifically, the veteran was advised that VA would obtain 
all evidence kept by VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed the appropriate 
release form and provided sufficiently detailed information 
regarding the nature and location of the records.  He was 
also instructed to submit relevant evidence himself, 
effectively informing him to submit any relevant evidence in 
his possession.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's request to reopen his previously denied claims.  In 
other words, any lack of advisement as to those two elements 
is meaningless because disability ratings and effective dates 
were not assigned.

The veteran's request to reopen his claims of entitlement to 
service connection for PTSD, a nervous disorder, and 
adjustment disorder was denied based on a lack of new and 
material evidence as to elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those two crucial elements.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

The veteran is obviously aware of what is required of him and 
of VA.  In fact, the record contains medical evidence that 
was not of record before the veteran filed the claim giving 
rise to the present appeal.  The Board observes, moreover, 
that later in October 2002, the veteran indicated in writing 
that he had no further medical evidence to submit.  The Board 
concludes, therefore, that the veteran is well informed and 
aware of his obligations.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran). 

As alluded to above, under VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

In short, the Board concludes that the provisions of VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

In a December 1982 rating decision, the RO denied the 
veteran's claim of service connection for PTSD, a nervous 
condition, and for adjustment disorder with depression.  The 
veteran was provided notice of the decision and of his 
appellate rights the following month.  He did not initiate an 
appeal, and the decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2006) 
(detailing the procedures and time limitations for filing 
appeals and reflecting the finality of rating decisions not 
timely appealed).  Nevertheless, a claim will be reopened in 
the event that new and material evidence is presented. 38 
U.S.C.A. § 5108.  Because the December 1982 rating decision 
was the last final disallowance, the Board must review all of 
the evidence submitted since that action to determine whether 
the veteran's claims for service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Board shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1982 
rating decision consisted of the service medical records 
reflecting complaints of frequent trouble sleeping and 
frequent nightmares on entry in October 1966.  A diagnosis of 
"neuro depressive" was made in March 1967 following 
complaints of headaches and nightmares.  A history of 
childhood brain surgery was noted.  On separation, in October 
1968, the veteran noted frequent trouble sleeping and 
frequent nightmares, but no psychiatric disorder was found on 
separation medical examination, and the veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
(explaining the military's medical profile system).  The 
record also contained the veteran's DD Form 214 indicating a 
military occupational specialty of "cook," receipt of the 
Vietnam Service Medal, and over eight months of foreign 
service.  The evidence also consisted of VA medical treatment 
records dated in 1982 indicating, in pertinent part, 
diagnoses of alcoholism and a December 1982 VA medical 
examination report containing a diagnosis of nervous disorder 
pursuant to findings of mild depressive symptoms and negative 
findings regarding PTSD.  Rather, the examiner explained that 
the veteran was reacting to current physical problems to 
include heart disease and was suffering from related 
adjustment disorder with depressed mood.  

Evidence received subsequent to the December 1982 rating 
decision consists of the veteran's service personnel records 
showing service in Vietnam from January to October 1968 as a 
cook; morning reports for the 25th Infantry Division dated in 
February and March 1968; and VA treatment records from the 
Fayetteville VA Medical Center (MC) dated from late October 
1994 to mid November 2002.  These records indicate 
psychiatric treatment beginning in approximately October 1997 
when recurrent  major depression and rule our obsessive 
compulsive disorder were diagnosed.  1997 Fayetteville VAMC 
psychiatric records make no mention of service and do not 
relate any of the veteran's symptomatology to service.  PTSD 
was first seen as a possible diagnosis in April 2001, as the 
veteran served in Vietnam and reported nightmares, intrusive 
memories, avoidance, hypervigilance, and panic attacks in 
reaction to memory cues.  During treatment in June 2001, the 
veteran recounted that he served as a cook during the Tet 
Offensive and that his responsibilities included serving food 
to the troupes in the field.  He reported that he was never 
in a fire fight but that he experienced some mortar attacks.  
He asserted, however, that he did not see any "real bad 
stuff."  At that time, the examiner diagnosed dementia, 
major depression, adjustment disorder, and post-traumatic 
stress syndrome (PTSS).  On examination in January 2002, the 
veteran denied combat service but asserted that the base camp 
could be mortared at any time.  The examiner diagnosed major 
depression, PTSD/PTSS, and alcohol dependence.  In October 
2001, the veteran reported that he became distressed after 
the September 11, 2001 terrorist attacks and the war in 
Afghanistan and that he recalled the B-52 air strikes and the 
tunnel rats in Vietnam.  He also reported two recent Vietnam-
related nightmares.  The examiner diagnosed chronic PTSD, 
recurrent major depression, and cerebrovascular dementia.  
The rest of the psychiatric treatment records associated with 
the claims file after December 1982 are similar in content to 
those described above and contain no recitation of possible 
PTSD-inducing stressors.  

The Board has reviewed the evidence since the December 1982 
rating decision and has determined that it is new as it was 
not of record before December 1982.  The evidence is also new 
in that is reflects, for the first time, a current diagnosis 
of PTSD.  A current diagnosis is a necessary ingredient in 
the granting of service connection.  38 C.F.R. §§ 3.303, 
3.304; Gilpin, supra.  

The new evidence, however, is not material, because it is not 
probative of the issues at hand, namely, whether the 
veteran's PTSD, nervous disorder, and/or adjustment disorder 
are related to his period of active duty service.  38 C.F.R. 
§§ 3.303, 3.304.  While there is no doubt that the veteran 
suffers from the psychiatric disorders of which he complains, 
the new evidence contains no competent medical opinion 
reflecting a nexus between the veteran's psychiatric 
disorders and service.  See 38 C.F.R. § 3.303.  Regarding 
PTSD, specifically, the Board recognizes that the evidence 
suggests a service etiology.  However, the new evidence 
regarding PTSD does not fulfill the other elements entailed 
in a grant of service connection for PTSD.  38 C.F.R. 
§ 3.304.  The new PTSD-related evidence does not indicate 
evidence of combat, in which case any claimed stressors would 
not require independent verification.  Indeed, the new 
evidence does not even contain evidence of a specific 
stressor.  Vague recollections without specifics cannot be 
independently verified.  Because there is no independently 
verified service-related stressor that is said to have caused 
the veteran's PTSD, service connection for PTSD would not be 
warranted.  Id.  

Thus, the Board finds that the aforementioned evidence does 
not relate to any unestablished fact necessary to 
substantiate the veteran's claims of service connection for 
PTSD, a nervous disorder, or adjustment disorder and, due to 
the lack of nexus evidence and other evidence specific to the 
establishment of service connection for PTSD, and does not 
present a reasonable possibility of the substantiation of the 
claims.  38 C.F.R. § 3.156(a); see also 38 C.F.R. §§ 3.303, 
3.304.  Accordingly, the veteran's claims are not reopened.


ORDER

No new and material evidence having been received, the 
veteran's claim of service connection for PTSD is not 
reopened and remains denied.

No new and material evidence having been received, the 
veteran's claim of service connection for a nervous disorder 
is not reopened and remains denied.

No new and material evidence having been received, the 
veteran's claim of service connection for adjustment disorder 
is not reopened and remains denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


